IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00411-CR
 
Timothy Lewis,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 85th District
Court
Brazos County, Texas
Trial Court No. 04-03420-CRF-85
 

ORDER

 
On November 29, 2005, we docketed
Appellant Timothy Lewis’s appeal and requested a docketing statement within 10
days.  The required docketing statement was not received.  Tex. R. App. P. 32.  On December 30,
2005, we sent a letter to David S. Barron, appellant’s appointed counsel,
stating that the docketing statement had not been received and requesting its
filing within twenty-one days.  The required docketing statement still was not
received.  
Appellant’s brief was originally due on
March 30, 2005.  We have granted two extensions of time to file the brief, the
last being granted on June 20, 2006, with the time for filing the brief
extended to June 28, 2006 with the notation:  “NO FURTHER MOTIONS FOR EXTENSION
OF TIME TO FILE APPELLANT BRIEF WILL BE ENTERTAINED.”  To date, no brief has
been filed.  On July 5, 2006, Appellant’s counsel filed a third motion for
extension of time to file appellant’s brief.  This motion for extension of time
is DENIED.
We abate this cause to the trial court
with instructions to hold a hearing to determine: (1) why a proper brief has
not been filed on Appellant’s behalf; (2)
why the docketing statement has not been filed; (3) whether Appellant’s attorney has abandoned the appeal;
(4) whether Appellant still desires to proceed with the appeal; and (5) whether
Appellant desires to represent himself.  See Tex. R. App. P. 38.8(b)(3); Fewins v. State, 170
S.W.3d 293 (Tex. App.—Waco 2005, order) (Fewins
contains an extended discussion of these issues).
The trial court shall conduct the
hearing within thirty days after the date of this order.  The trial court clerk
and court reporter shall file supplemental records within forty-five days after
the date of this order.  See Fewins, 170 S.W.3d at 296-97.
                                        
                                           
PER CURIAM
 
Before Chief
Justice Gray,
Justice
Vance, and
Justice
Reyna
(Chief
Justice Gray concurs only in the abatement for the trial court to hold a
hearing pursuant to Texas Rule of Appellate Procedure 38.8(b)(3).
Motion
denied; appeal abated
Order issued
and filed July 19, 2006
Do not publish




 


rt should not have awarded Roberto $25,000 as his
share of the community property or as a reimbursement to his separate estate because his pleading
did not support such a recovery.  By waiting until the appeal to raise a complaint that Roberto's
pleading was not sufficient to support the award, they waived any error.  See Pleasant Grove
Builders, Inc. v. Phillips, 355 S.W.2d 818, 822 (Tex. Civ. App.--Dallas 1962, writ ref'd n.r.e.). 
Points five and six are overruled.  The enforcement order is affirmed.
 
                                                                       BOB L. THOMAS
                                                                       Chief Justice

Before Chief Justice Thomas, Justice
          Cummings and Justice Vance
Affirmed
Opinion delivered and filed February 21, 1991
Do not publish